Citation Nr: 0614245	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to January 
1946.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefit sought 
on appeal.  

In the Appellant's Brief, the veteran's representative 
alleges error in a 1946 rating decision and in the current 
combined rating evaluation.  Additionally, in his VA Form 9, 
the veteran contends his right leg condition has worsened.  
These matters are not currently before the Board because they 
have not been prepared for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate action. 


REMAND

A review of the record discloses a need for further 
development.  Although the Board notes this matter was 
advanced on the docket pursuant to the veteran's motion under 
38 C.F.R. § 20.900(c) (2005), the Board finds a VA 
examination is required in order to properly and fairly 
decide the veteran's claim.

The veteran essentially contends that his service-connected 
disabilities render him unable to obtain or maintain 
substantially gainful employment.  The service-connected 
disabilities consist of complete paralysis of a right common 
peroneal nerve and partial paralysis to a posterior tibial 
nerve as residuals of a gun shot wound, currently evaluated 
at 60 percent; clinical right S1 lumbar radiculopathy with 
fibromyositis of a lumbar paravertebral muscle, currently 
evaluated at 40 percent; and right thigh scars as residuals 
of a gun shot wound, currently evaluated at 10 percent, for a 
combined schedular evaluation of 80 percent.  
Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

The veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16(a) for a total disability rating because he has more 
than one disability rated at 40 percent or higher, and his 
combined rating is 80 percent.  However, while he Board 
accepts the veteran's contention that he is unemployable, it 
is not clear that his unemployability is due to his service-
connected disabilities.  Evidence supporting the veteran's 
claim is a May 2003 statement submitted by Ricardo A. 
Rodriguez Navarro, M.D. stating that the veteran's inability 
to secure a job is due to his constant back pain and gait 
impairment, and not his shortness of breath or chest pain.  
Lacking from this brief statement however is any rationale or 
explanation for the conclusion reached.  No additional 
medical treatment records from Dr. Navarro are associated 
with the file.  

Evidence against the veteran's claim includes a February 18, 
2003 examination that found the veteran is able to 
independently accomplish activities of daily living and can 
drive a car.  A February 17, 2003 VA examination found that 
the veteran quit his job as an office clerk in 1978 due to a 
myocardial infarct, and quit his job in a dental prosthesis 
manufacturing business due to nerves.  An October 2000 VA 
examination found some functional impairment due to low back 
pain but did not indicate the veteran's reasons for leaving 
past jobs.  None of the VA examinations provide a nexus 
opinion that links the veteran's service connected 
disabilities to his unemployability.  For these reasons, and 
in light of the bare assertion of Dr. Navarro supporting the 
veteran's contention, the Board finds a VA examination is 
necessary in order to properly evaluate the claim. 


Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action.  VA will notify the veteran if further action is 
required on his part.  

1.  Please send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Ask the veteran to provide any 
additional information regarding 
private treatment and ensure that the 
file contains the most recent private 
and VA treatment records

3.  The RO should afford the veteran 
an appropriate VA examination so as to 
provide an opinion concerning the 
extent of functional and industrial 
impairment resulting from the 
veteran's service connected 
disabilities.  The opinion should 
address whether his service connected 
disabilities alone are so disabling as 
to render him unemployable. All 
opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, 
the claims file itself, must be made 
available to the examiner.  All 
necessary tests should be conducted. 

Following completion of the foregoing, the RO must review the 
claims folder and ensure that the requested development has 
been conducted and completed in full. If any development is 
incomplete, including if the requested examinations do not 
include all tests reports, special studies or opinions 
requested, appropriate corrective action should be 
implemented.

The RO should then review the entire record and determine 
whether a total disability rating for compensation is 
warranted based on the veteran's unemployability due to his 
service connected disabilities.  If the RO's determination 
remains adverse to the veteran, he and his representative 
should be furnished an appropriate supplemental statement of 
the case and afforded an opportunity to respond.
 
The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


